Citation Nr: 0332842	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-15 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an increased evaluation for obsessive 
compulsive disorder, currently evaluated at 70 percent.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, that denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1969 to March 1971, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

In a December 2001 statement, the veteran's attorney raises 
the claim of entitlement to special monthly compensation 
based upon the need for regular aid and attendance.  This 
matter is not before the Board at this time and as such it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's obsessive compulsive disorder is productive 
of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for obsessive 
compulsive disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.126, 4.130, Diagnostic Code 9404 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  However, as will be 
discussed below, the Board notes that the veteran was not 
sent a letter specifically informing him of the substance of 
the VCAA, including the division of responsibilities between 
the VA and the veteran in obtaining the evidence.  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as are the veteran's private 
medical records and VA outpatient records.  The veteran has 
also been afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

Moreover, the Board notes that any deficiencies in VA 
compliance with the VCAA notice or development requirements 
as they relate to the veteran's claim, such as that noted 
above, are not prejudicial to the veteran by virtue of the 
Board's granting the veteran the benefit sought on appeal by 
its decision this date, as discussed below.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  The Board therefore finds 
that disposition of the appellant's claim is appropriate.  

Background and Evidence

A September 1977 rating decision granted service connection 
for obsessive compulsive disorder and assigned a 10 percent 
evaluation.  That determination was based on a review of 
service medical records and treatment records as well as the 
findings of an August 1977 VA examination.  A rating decision 
dated August 1979 confirmed this evaluation, which remained 
in effect until an October 1988 rating decision increased the 
evaluation to 30 percent.  A rating decision dated December 
2001 again increased the evaluation and assigned the 
veteran's disability a 70 percent rating.

Two physician's certificates dated in July 2000 show that the 
veteran was examined for the purpose of appointing a guardian 
of the veteran's property in a legal proceeding.  The first 
certificate noted the veteran as having fixed delusions and 
poor insight.  The nature of the disability was listed as 
psychotic, which was severe and permanent.  It was noted that 
the veteran had a mental disability which interfered with the 
ability to make or communicate responsible decisions 
regarding health care, food, clothing, shelter, or 
administration of property.  The physician stated that the 
cause was "multifactoral, psychogenic (Bulimia), and organic 
(surgical gastrectomy)," and the veteran did not retain the 
ability to perform any functions.  The second certificate 
noted major depression, unsubstantiated fixed ideas, and a 
history of bulimia and Ritalin dependency.  The physician 
diagnosed the veteran with schizophrenia, major depression, 
and starvation, which he considered to be a severe, 
progressive, and permanent disability.  He further commented 
that the usual treatment was medication and that total 
assistance was needed for all activities.

The July 2001 VA examination was performed for the purpose of 
evaluating the severity of the veteran's disability.  The 
examiner reported that the severity of symptoms was of a high 
degree, and discussed the veteran's past psychiatric history.  
According to this portion of the examination report, there 
was a history of hospitalization during which the veteran 
exhibited delusions of having radioactive material on him.  
The veteran was later hospitalized for his obsession with 
germs and contamination.  He was currently taking medication 
for depression and anxiety.  During this July 2001 VA 
examination, the veteran presented with delusions, paranoia, 
depression, anxiety, insomnia, and panic attacks which were 
controlled with medication.  The veteran denied having 
symptoms of obsessive compulsive disorder, but noted that he 
was taking psychotropic medication for anxiety and 
depression.  The examiner also noted that the veteran was 
unable to maintain personal hygiene and the basic activities 
of daily life.  The veteran was not well groomed, and he 
looked disheveled.  The examination was negative for 
impairment of thought or communication although the examiner 
noted that the veteran was so anxious that he needed to be 
with his eyes closed in order to answer the examiner's 
questions although he later felt more at ease and then had 
good eye contact and even became more animated.  The examiner 
noted that there was no inappropriate behavior, suicidal 
thoughts, homicidal thoughts, memory loss or impairment, the 
presence of obsessive or ritualistic behavior interfering 
with routine activities, and impaired impulse control.  The 
Global Assessment of Functioning was listed as 40 for all 
mental disorders, and the veteran's employability was 
considered poor.  The examiner diagnosed the veteran with 
major depressive disorder with a history of obsessive 
compulsive disorder.  

The rating decision dated December 2001 increased the 
veteran's 30 percent rating to 70 percent.  However, the 
veteran's representative filed a notice of disagreement in 
May 2002 seeking a 100 percent evaluation.

Law and Analysis
The veteran's representative contends that the current 
evaluation assigned for the obsessive compulsive disorder 
does not accurately reflect the severity of that disability.  
He maintains that the symptomatology associated with the 
disability warrants a higher evaluation of 100 percent.
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's disability is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9404.  Under that Diagnostic Code, a 
70 percent evaluation, the currently assigned evaluation, is 
for assignment when the disorder is characterized by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when the veteran has total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board is of the opinion 
that an increased evaluation is warranted.  The evidence 
shows that the veteran has persistent delusions, paranoia, 
and anxiety.  The veteran has expressed paranoia about his 
case manager and attorney.  Although the veteran reportedly 
did not exhibit impairment of thought processes or 
communication at the July 2001 VA examination, initially he 
was so anxious that he kept his eyes closed in order to 
answer questions.  

The veteran has also demonstrated an inability to perform 
daily activities and to maintain personal hygiene.  The 
examiner noted that the veteran was not well groomed, and 
looked disheveled.  He further stated that the veteran needed 
assistance in his daily living, which was confirmed by one of 
the July 2000 physician's certificates, and his employability 
was described as poor.  

In addition to the aforementioned symptomatology, several 
health care professionals have commented on the severity of 
the veteran's disability.  Both of the July 2000 physician's 
certificates considered the veteran's disability to be severe 
and permanent, and one of these physicians also commented 
that the disability was progressive.  The July 2001 VA 
examiner believed the severity of the disorder was of a high 
degree.  

The Board acknowledges that some of this symptomatology may 
be a manifestation of other psychiatric disorders for which 
the veteran is not service-connected.  However, the evidence 
of record does not demonstrate that the symptomatology has 
been separated between the service-connected psychiatric 
disorder and those disorders for which service connection has 
not been established.  Indeed, the Board acknowledges that 
the RO in the September 2002 statement of the case stated 
that the veteran had a significant major depressive disorder 
that was unrelated to the veteran's service-connected 
psychiatric disorder and that the 70 percent evaluation more 
than adequately compensated the veteran for his service-
connected obsessive compulsive disorder.  However, the Board 
finds that it is not readily apparent from the record that 
the symptomatology attributable to service-connected 
psychiatric impairment has been clearly distinguished from 
that due to nonservice-connected psychiatric disability such 
that it is quantifiable to a degree that the Board can 
conclude that the 70 percent disability evaluation adequately 
contemplates the service-connected disability related 
symptoms.  The Board observes that "[w]hen it is not 
possible to separate the effects of the [service-connected 
condition and the non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition." Mittleider 
v. West, 11 Vet. App. 181 (1998); 61 Fed. Reg. 52698 (Oct. 8, 
1996).

Based on the evidence of record, the Board finds that the 
veteran's service-connected psychiatric disability is 
productive of total social and occupational impairment.  
Therefore, the Board finds that the veteran has met the 
criteria for a 100 percent rating and is entitled to an 
increased evaluation.



ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for obsessive compulsive 
disorder is granted.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



